Per Curiam.
It was error to award costs to abide the event on opening a default, as this holds out to the defaulting party the possibility of being rewarded therefor if successful in the action. (Richardson v. Sun Publishing Co., 20 App. Div. 329.)
*294Order modified by providing that defendant pay to plaintiffs, within five days after service of order entered hereon, ten dollars costs, and the judgment heretofore entered stand as security for any judgment that may be recovered, and order, as modified, affirmed.
All concur. Present — Hammer, Shientag and Noonan, JJ.